Citation Nr: 1401393	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-08 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of an eye injury, to include corneal scar.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran filed a notice of disagreement (NOD) with the denial of his request to reopen a claim for service connection for residuals of an eye injury in June 2009, and timely perfected his appeal in November 2008.

Additionally, this matter comes before the Board on appeal from a February 2011 rating decision, which granted service connection for PTSD and assigned a 50 percent disability rating, effective January 9, 2007.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating, and timely perfected his appeal in June 2011.

The Veteran testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of the hearing was prepared and associated with the claims file.

In December 2011, the Board reopened the Veteran's claim of service connection for residuals of an eye injury, and remanded the issues of service connection for residuals of an eye injury, an initial disability rating in excess of 50 percent for PTSD, and entitlement to a TDIU for further examination.  This development has been completed and the issues of an initial disability rating in excess of 50 percent for PTSD and service connection for residuals of an eye injury on appeal are ready for review.  Regrettably, as outline below, the issue of entitlement to a TDIU is being remanded for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

As a final introductory matter, it does not appear that the issues of whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss, and entitlement to service connection for rheumatoid arthritis, hypertension, and pre-cancer/skin irritation have been addressed by the agency of original jurisdiction (AOJ).  In the June 2012, January 2012, and January 2013 statements, the Veteran listed the above issues in relation to his time in-service, to include secondary to Agent Orange exposure or his service-connected PTSD.  As the AOJ has not yet adjudicated the issues of whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss, and entitlement to service connection for rheumatoid arthritis, hypertension, and pre-cancer/skin irritation, they are referred back to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's currently diagnosed right eye corneal scar was caused by the removal of a corneal foreign body in active service.

2.  The Veteran's right eye macular druse and bilateral pseudophakic status (post-cataract removal) were not caused or aggravated by any aspect of active service.  

3.  Throughout the pendency of this appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity; however, it has not been productive of occupational and social impairment, with deficiencies in most areas.

4.  The competent and probative medical evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for residuals of a right eye injury, to include a corneal scar, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for a disability rating in excess of 50 percent disabling for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  

3.  Application of the extraschedular rating provisions is not warranted for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim of an increased disability rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment and post-service VA treatment have been obtained and associated with the claims file.  The Veteran did not identify any private sources of relevant medical care.  In January 2013, the Veteran reported that he had been receiving disability benefits from the Social Security Administration (SSA).  In response to a request by the RO, SSA reported that all associated medical records had been destroyed.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided VA examinations in November 2011 and in January 2012.  The Board finds that the eye and mental health examinations were adequate as they were performed by qualified examiners with a review of the record or an accurate summary of the relevant history and contained detailed clinical observations and opinions applicable to the relevant legal standards.  

 A Veterans Law Judge who chairs a hearing must fulfill two duties.  38 C.F.R. 3.103(c)(2) Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2011 Board hearing, Acting VLJ discussed the issues on appeal, elicited information pertinent to the elements of the claim that must be substantiated, and suggested potential sources of evidence not yet obtained.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO/Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.

The Board remanded the claims in December 2011 to provide the Veteran with notice and obtain additional VA examinations.  The actions were accomplished and the Board concludes that there has been substantial compliance with the remand instructions.  

Additionally, in light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied as to the issue of service connection for residuals of an eye injury, is not required.  The Board finds that no further notification or assistance is necessary as to that issue, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran's December 1964 enlistment examination shows that he had nearly normal vision and did not wear glasses prior to service.  Specifically, his vision was noted to be 20/20 on the right and 20/30 on the left with a note showing "ph20" with regard to the left eye.  Service treatment records show that the Veteran splashed battery fluid in his left eye in approximately January 1966.  He reportedly washed the eye with water immediately after the occurrence, but began noticing blurred vision five days later.  A December 1966 treatment record shows continued complaints of blurred vision in the left eye for approximately one year.  An April 1968 treatment record shows complaints of blurry vision in the left eye and also noted that the Veteran wore glasses.  A September 1968 treatment record shows that a foreign body had entered the Veteran's right eye.  He reportedly wore an eye patch overnight.  At the August 1973 separation examination, the Veteran reportedly had normal eyes.  His vision was recorded as 20/50 for the right eye and 20/80 for the left eye, both corrected to 20/20.  It was also noted that the Veteran wore glasses, but did not wear them during the examination.  

VA treatment records dated through December 2010 showing that the Veteran had cataract surgery on each eye in 2009 due to blurred vision. 

The Veteran was afforded a VA examination in January 2012.  The Veteran reported blurred distance vision, noticed since the 1960s.  He further stated that sometimes squinting helped and included such symptoms as watering and headaches on backside of head.  He reported that his symptoms got better after cataract surgery.  He stated that a battery exploded in his face in 1960s.  The Veteran thought this caused decreased vision.  He also had metal in his eye while in service, which was removed, and he wore an eye patch.  After examining the Veteran, the examiner concluded that the Veteran had no "disorders" but a few eye findings.  The examiner concluded that the Veteran's corneal scar of the right eye, which did not affect his vision, may have occurred during his service as there was evidence for corneal foreign body removal of the right eye in November 1971.  However, future exams while in service or thereafter did not note the scar.  He had a single macular druse noted in the right eye, which did not affect his vision.  This did not occur in the service as this was due to age.  He also had pseudophakic of both eyes.  The examiner noted that there were no records in the claims file to document his visual acuity post-cataract extraction.  At this examination his visual acuity was 20/25.  This may have been due to the lack of effort on the Veteran's part to participate in the examination.  There was no evidence in the claims file to confirm the Veteran lost vision due to anything that happened to him during his service.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  There are no medical records refuting the Veteran's diagnoses of a corneal scar.

The Board notes that the January 2012 VA examiner noted that the Veteran's corneal scar of the right eye may have occurred during his service as there was evidence for corneal foreign body removal of the right eye in November 1971.  The Board finds this opinion credible as it was based on the Veteran's review of the claims file and the Veteran's medical history.  

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's residuals of an eye injury claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for residuals of a right eye injury manifesting as a corneal scar, is warranted. 

Lastly, the Board notes that while the records notes that there was an additional eye finding of a single macular druse noted in the right eye, the examiner concluded that this finding did not affect the Veteran's vision and was due to his age.  The Veteran also had pseudophakic of both eyes.  However, at the January 2012 VA examination, his visual acuity was 20/25.  Lastly, the examiner noted that there was no evidence in the claims file to confirm the Veteran lost vision due to anything that happened to him during his service.   Therefore, service connection for other clinical findings of both eyes is not warranted. 

III. Initial Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is currently assigned a 50 percent rating for PTSD in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2013).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Turning to the evidence of record, the Veteran's VA treatment records show that he received occasional mental health treatment or counseling since the 1990s including successful completion of a VA anger management program in 1994.  The Veteran was diagnosed with PTSD in 2004, but service connection was not granted because of insufficient evidence of the reported traumatic events.  In February 2011, the RO granted service connection with an effective date in January 2007.  

In December 2007, April 2008 and an August 2008, the Veteran received mental health evaluations and therapy from a VA Advance Practice Nurse (APN).  The Veteran reported that after returning from Vietnam, there were a lot of fights and arguments, and he was drinking heavily.  He had recurrent intrusive thoughts, intermittent agitation and irritability, was watchful/on guard all the time, displayed a positive startle response, and was isolative with a history of nightmares and restless sleep.  This impacted his relationships with his children and first wife.  The Veteran was diagnosed with PTSD secondary to military sexual trauma and combat related experiences and dysthymia.  His global assessment of functioning (GAF) score was 50 to 55.  Additionally, VA records note a diagnosis and treatment for depression after the Veteran's wife passed away.  The record showed that the Veteran had stopped working as a vehicle mechanic many years earlier because of orthopedic injuries and residuals from motor vehicle and industrial accidents.  

The Veteran was afforded a VA examination in January 2011.  The Veteran reported an arrest history for domestic violence in the late 1990s.  He did not get along well with co-workers and supervisors.  He experienced moderate impairment due to irritability, and avoided social and leisure activities.  His activities of daily living were not impaired.  He denied current psychiatric care, assaultiveness, and suicidal ideation.  Upon examination, the Veteran reported moderate depressed mood, moderate anxiety, and sleep impairment.  He did not suffer from impairment of thought process or communication, delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or impaired impulse control.  Additionally, his speech, memory, orientation, and ability to maintain minimal personal hygiene were listed as normal.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 60.  The examiner concluded that the Veteran experienced moderate occupational impairment due to irritability when he was employed.  He experienced moderate to severe social impairment due to irritability and detachment.  He was socially isolate and rarely talked to anyone.  The examiner concluded that there was reduced reliability and productivity due to PTSD signs and symptoms.  

At the October 2011 Board hearing, the Veteran stated that he experienced several mental health symptoms, to include avoidance, sleep interference, panic attacks, hypervigilance, flashbacks, and violence in past relationships.  The Veteran also stated that he had been homeless for some time and avoided contacts with others, including his family as a result of his PTSD. His desire to remain isolated included living on the beach in his truck or a tent.  

The Veteran was afforded another VA examination in January 2012.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 55.  The examiner noted that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had marital problems due to irritability.  Additionally, he avoided social and leisure activities, and lived at the beach and spent most of his time alone.  He could not participate in leisure activities due to pain from arthritis.  The Veteran reported that he was not engaged in psychiatric care, but had a friend who was a counselor who he talked to periodically when he needed to share his feelings.  He was not taking psychiatric medication.  He reported getting involved in occasional fights with people who criticized him and Vietnam veterans.  He was arrested for domestic violence in the late 1990s.  He experienced suicidal ideation with no intent or plan.  The examiner noted the Veteran's PTSD criterion, to include recurrent and distressing recollections and dreams of the event; efforts to avoid thoughts, feelings or conversations associated with trauma; efforts to avoid activities, places, or people that arouse recollection of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The Veteran's symptoms of his psychiatric condition also included depressed mood, anxiety, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran was able to manage his financial affairs.  

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent over the course of the appeals period.  Although the Veteran reported worsening of his symptoms, it would not constitute an increase in the rating of his PTSD.  Even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9411: occupational and social impairment with reduced reliability and productivity due to the Veteran's PTSD symptoms.  38 C.F.R. § 4.130, DC 9411.

Overall, the Veteran's mental health disability picture is driven by social isolation arising from nightmares and recurrent thoughts of combat, anxiety, depressed mood, anger control, and difficulty sustaining close relationships with family.  This is also evident by his choice to live outdoors away from others and is indicative of at least moderate social impairment.  On the other hand, he is able to accomplish daily activities, manage his own finances, and operate a motor vehicle.  He did report that one relative, a granddaughter, does maintain some contact and that he is able to engage with counselors and other combat veterans.  At no time since the date of service connection has the Veteran been found to display obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or gross neglect of personal appearance and hygiene.  His occupational impairment as a vehicle mechanic is predominantly imposed by non-service-connected orthopedic disorders.  Symptoms of PTSD may impair working with others but he maintains the ability to think and communicate clearly.    

While the Veteran did report suicidal ideations and difficulty adapting to stressful circumstances, his total disability picture did not exhibit symptoms necessary to establish a 70 percent disability rating for PTSD.  In this regard, the Board points out that VA examinations show that the Veteran did not suffer from impairment of thought process or communication, delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or frequent panic attacks.   While the Veteran testified that he suffered from panic attacks, there was no indication that he experienced panic attacks where he was in a nearly continuous state of panic.  Additionally, his speech, memory, orientation, and ability to maintain minimal personal hygiene were listed as normal.  Although the Veteran reported an arrest history for domestic violence in the late 1990s at the January 2011 VA examination, the record is devoid of evidence indicating that the Veteran has had any periods of violence or any episodes of active aggression throughout the appeals period.  Specifically, he denied any current assaultiveness at the January 2011 VA examination.  While the Veteran stated that he had been homeless for some time and avoided contacts with others including his family as a result of his PTSD, he also reported at the January 2012 VA examination that he had a friend who was a counselor who he talked to periodically when he needed to share his feelings.  Therefore, the Veteran did not display a total inability to maintain effective relationships.  While the January 2012 examiner noted that the Veteran could not participate in leisure activities, this was due to pain from arthritis.  Additionally, the Veteran reported that he was able to independently perform tasks, such as handling his financial affairs.  His activities of daily living were also not impaired.  Most importantly, the January 2011 and January 2012 VA examiner's both concluded in a summary evaluation that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

The Veteran's GAF score ranged from 55 to 60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  The Veteran's PTSD symptoms, such as moderate occupational impairment and moderate to severe social impairment due to irritability and detachment, correspond with a GAF score of 60.  

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 50 percent at any time throughout the relevant appeals period.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that the Veteran's PTSD symptoms have not warranted an increased rating at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria (DC 9411), and the Board finds that the rating criteria reasonably describe his disability.  All of the features and contributors to the Veteran's social and occupational impairment are contemplated in the schedule with higher ratings available for more severe symptoms.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Service connection for residuals of a right eye injury, to include corneal scar, is granted.

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.  




REMAND

With respect to the Veteran's claim of entitlement to a TDIU, the Board notes that the claim is inextricable intertwined with the above grant of service connection for residuals of an eye injury, as the TDIU issue may be affected by the assignment of the disability rating and effective date for the grant of service connection for residuals of a right eye injury.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of both a disability rating and effective date for the grant of service connection for residuals of an eye injury, to include a corneal scar.  

Since this decision above grants service connection for an additional disability, it has not been considered in the context of determining whether TDIU benefits are warranted.  Therefore, a medical opinion regarding the Veteran's employability in reference to all of his service-connected disabilities should be obtained.  

The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the VA Pacific Islands Health Care System in November 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The Veteran must be offered another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO/AMC should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.  Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  
jfran
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request all records of VA medical care since November 2012 and associate all records received with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After the RO has assigned a disability rating and effective date for the grant of entitlement to service connection for residuals of a right eye injury, to include a corneal scar, schedule the Veteran for a VA examination by an appropriate clinician to determine whether the Veteran's current service-connected disabilities result in the Veteran being unemployable.  The claims file must be made available for review and the examiner's report should reflect that such review occurred. 

All pertinent symptomatology and findings must be reported in detail.  The examiner should opine as to whether the Veteran's service-connected disabilities, to include PTSD, tinnitus, and a right eye corneal scar, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


